Title: From Thomas Jefferson to John Barnes, 21 February 1796
From: Jefferson, Thomas
To: Barnes, John



Dear Sir
Monticello Feb. 21. 1796.

I recieved yesterday your two favors of Jan. 30. and Feb. 8. the accidents of the season having delayed the former a week. I am mortified at my own inattention to the state of our accounts, which tho’ till yesterday I could not know accurately, as the exact amount of some of the particulars had not been communicated, yet I could not have mistaken so as to have overdrawn as much as I have done. I am very thankful for the honor you have nevertheless done my bills, and lose not a moment in covering your advances by inclosing an authority to recieve 629.D. 10c. immediately and 314.D. 55c. at about [5 or] 6. weeks date, on which basis you can, if necessary, safely take the money from a bank, and debit me the discount. Be assured you shall never suffer by any confidence you are pleased to place in me. It is not necessary to forward the vouchers mentioned in your letter. I ought before now to have observed to you that in all cases of purchasing and forwarding articles to me I have expected and wish you to charge me your usual commission for business of that kind. I am with great esteem Dear Sir Your most obedt servt

Th: Jefferson

